       Case 3:19-cv-00194 Document 20 Filed on 10/14/20 in TXSD Page 1 of 7
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    October 14, 2020
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

 AN LUONG                                     §
                                              §
         Plaintiff.                           §
                                              §
 VS.                                          § CIVIL ACTION NO. 3:19-CV-00194
                                              §
 KROGER TEXAS L.P., et al.,                   §
                                              §
         Defendants.                          §

                                          ORDER

        I take no joy in issuing this order. For the first time in two and a half years on the

bench, I am issuing sanctions against an attorney for failing to comply with a discovery

order. It pains me. I am a firm believer that sanctions should rarely be imposed. Only

when the conduct of counsel is so egregious and so unacceptable should a district court, as

a last resort, impose sanctions. Unfortunately, the conduct of Plaintiff’s counsel in this

case is so beyond the pale that sanctions are required to punish counsel for their deplorable

conduct and, hopefully, deter them from conducting themselves with such flagrant

disregard for the rules and court orders going forward.

        The series of the events that got us to where we are today began with a trip-and-fall

personal injury lawsuit originally filed in state court and removed to federal court. At an

initial scheduling conference in September 2019, I issued a docket control order and

encouraged the parties to conduct the discovery needed to zealously represent their clients’

interests. On September 25, 2019, Defendant Kroger Texas L.P. (“Kroger”) served

Plaintiff with interrogatories. Interrogatory No. 7 requested that Plaintiff disclose the
     Case 3:19-cv-00194 Document 20 Filed on 10/14/20 in TXSD Page 2 of 7




medical providers who treated her within the last 10 years, the reason for such treatment,

and the diagnosis or prognosis made by her medical providers. Plaintiff objected to

Interrogatory No. 7 on the grounds that the discovery request was broad, burdensome, and

cumulative. Plaintiff also referred Kroger to her initial disclosures, but that provided no

help because the initial disclosures did not identify her medical providers for the past 10

years. Kroger sent letters to Plaintiff’s counsel in December 2019 and February 2020

requesting that Plaintiff properly respond to Interrogatory No. 7. Plaintiff ignored these

requests.

       In May 2020, Kroger served its Second Set of Interrogatories on Plaintiffs. These

narrowly targeted discovery requests asked Plaintiff to disclose medical providers from

whom she sought treatment for her eyes, and requested that she disclose any surgical

procedures she has had performed on her eyes. The discovery responses were due on June

12, 2020. Plaintiff did not bother to respond to the outstanding discovery requests at all.

On July 16, 2020, Kroger sent a letter to Plaintiff’s counsel providing notice of Kroger’s

intent to raise outstanding discovery issues with the court. In a disturbing trend, Plaintiff’s

counsel totally ignored the request and refused to participate in the discovery process.

       From the record before me, it is clear that Kroger has reached out to Plaintiff’s

counsel on numerous occasions to discuss outstanding discovery issues, but Plaintiff’s

counsel has been largely unresponsive. Kroger’s counsel maintains that she cannot even

get Plaintiff’s counsel to talk to her on the phone or communicate by email.

       On October 7, 2020, Kroger submitted a letter to the Court describing in great detail

Plaintiff’s refusal to engage in the discovery process. In Galveston, we have a local rule

                                              2
     Case 3:19-cv-00194 Document 20 Filed on 10/14/20 in TXSD Page 3 of 7




requiring the parties to submit a joint letter outlining any discovery dispute. In an effort to

comply with this requirement, Kroger reached out to Plaintiff’s counsel for input in the

letter, but Plaintiff’s counsel thumbed their noses, yet again, at Kroger, this Court, and the

judicial process in general.

       On Friday, October 8, 2020, I reviewed the correspondence sent by Kroger

identifying the outstanding discovery issues. I was appalled. It was clear to me that

Plaintiff’s counsel was acting improperly, skirting their responsibility to conduct

discovery, treating opposing counsel with a disturbing lack of respect, and obstructing the

administration of justice. I then issued an order which, in pertinent part, stated as follows:

       (1)    Plaintiff will fully answer Kroger’s Second Set of Interrogatories by
       noon on Tuesday, October 13, 2020. A courtesy copy of the interrogatory
       responses will be emailed to my case manager, William Bostic, at
       william_bostic@txs.uscourts.gov at the same time.

       (2)     All objections to Interrogatory No. 7 are OVERRULED. Plaintiff
       will fully answer Interrogatory No. 7 (and thus identify her medical providers
       from the last 10 years) by noon on Tuesday, October 13, 2020. A courtesy
       copy of the interrogatory responses will be emailed to my case manager,
       William Bostic, at william_bostic@txs.uscourts.gov at the same time.

       (3)    Plaintiff’s counsel will submit a letter to the Court by 5 pm on
       Monday, October 12 explaining (1) why Plaintiff did not timely respond to
       Kroger’s Second Set of Interrogatories; and (2) why Plaintiff’s counsel failed
       to confer with Kroger’s counsel in connection with this discovery dispute as
       required by Judge Brown’s procedures. The Court will then determine
       whether sanctions are appropriate.

       (4)    There will be a hearing at 4 pm on Tuesday, October 13, 2020, by
       Zoom to discuss the discovery dispute (Dkt. 15) and Kroger’s Motion for
       Continuance (Dkt. 16). Mr. Bostic will provide counsel the Zoom link for
       the hearing.

Dkt. 19 at 1–2.


                                              3
     Case 3:19-cv-00194 Document 20 Filed on 10/14/20 in TXSD Page 4 of 7




       Needless to say, I fully expected Plaintiff to comply with my order, just as I would

anticipate every litigant in every case to comply with a duly entered court order. But no.

Instead, Plaintiff’s counsel ignored my order. The complete disrespect for this Court is

truly alarming. To start, Plaintiff’s counsel missed the Monday, October 12 deadline to

submit a letter explaining why they failed to timely respond to Kroger’s Second Set of

Interrogatories, and why they failed to confer with Kroger’s counsel in connection with

this discovery dispute as required by Judge Brown’s procedures. Although Plaintiff

apparently did partially respond to Kroger’s Second Set of Interrogatories, she asserted

objections (which were overruled as a matter of law because Plaintiff never responded to

the discovery requests), and she failed to provide a copy to my case manager, as directed.

To make matters worse, Plaintiff entirely blew off my order to fully answer Interrogatory

No. 7 (and thus identify her medical providers from the last 10 years) by the specified time.

       To top things off, Plaintiff’s counsel failed to appear at the designated time for the

October 13, 2020, oral hearing. That’s right. They just decided not to show. Ten minutes

after the hearing started, I had to pull out my cell phone, call the office of Plaintiff’s counsel

and get passed around like a hot potato before, finally, lawyer Anthony Pusch picked up

the line. He had no explanation for his failure to comply with this Court’s multiple orders.

None at all.

       To say that I am disappointed would be a great understatement. I take great pride

in our judicial system and it upsets me to no end when a lawyer engages in unprofessional

conduct. The Texas Lawyer’s Creed provides standards for attorney professionalism and

civility. Plaintiff’s counsel would be wise to pick that document up and review it. In

                                                4
     Case 3:19-cv-00194 Document 20 Filed on 10/14/20 in TXSD Page 5 of 7




adopting the Texas Lawyer’s Creed, the Supreme Court of Texas and the Texas Court of

Criminal Appeals observed that as lawyers:

       We must always be mindful that the practice of law is a profession. As
       members of a learned art we pursue a common calling in the spirit of public
       service. We have a proud tradition. Throughout the history of our nation,
       the members of our citizenry have looked to the ranks of our profession for
       leadership and guidance. Let us now as a profession each rededicate
       ourselves to practice law so we can restore public confidence in our
       profession, faithfully serve our clients, and fulfill our responsibility to the
       legal system.

TEXAS LAWYER’S CREED—A MANDATE FOR PROFESSIONALISM, reprinted in Texas Rules

of Court (adopted November 7, 1989) (reaffirmed March 26, 2013).1 We must not forget

these simple, but powerful words.

       Federal Rule of Civil Procedure 37 authorizes a district court to issue sanctions for

a party’s failure to comply with discovery orders. See FED. R. CIV. P. 37(b)(2)(A), (C). A

district court may also hold a party in civil contempt where there is “clear and convincing

evidence that (1) a court order was in effect, (2) the order required specified conduct by the

respondent, and (3) the respondent failed to comply with the court’s order.” United States

v. City of Jackson, 359 F.3d 727, 731 (5th Cir. 2004). Likewise, a federal court may award

sanctions against a party who fails to comply with a court order. See Sabre Grp., Inc. v.

Eur. Am. Travel, Inc., 192 F.3d 126, 1999 WL 683863, at *1–2 (5th Cir. 1999) (affirming

the district court’s sanction of a party for failing to attend a court-ordered settlement

conference).


1
   A .pdf copy of the Texas Lawyer’s creed is available online for review at
https://www.texasbar.com/AM/Template.cfm?Section=Ethics_Resources&Template=/CM/Conte
ntDisplay.cfm&ContentID=30311.
                                              5
     Case 3:19-cv-00194 Document 20 Filed on 10/14/20 in TXSD Page 6 of 7




       “Federal courts have undisputed, inherent power to regulate practice in cases

pending before them.” Carroll v. Jacques, 926 F. Supp. 1282, 1288 (E.D. Tex. 1996).

“This power originates from the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.” Id. (internal

quotation marks and citation omitted). Furthermore, “[a] district court has the inherent

authority to impose sanctions in order to control the litigation before it.” Positive Software

Sols., Inc. v. New Century Mortg. Corp., 619 F.3d 458, 460 (5th Cir. 2010) (internal

quotation marks and citation omitted). “The court may also use that power to sanction

conduct if it is in direct defiance of the sanctioning court or constitutes disobedience to the

orders of the Judiciary.” Id. (cleaned up). Along these lines, the Fifth Circuit has upheld

findings of bad faith for vexatious conduct that consciously, deliberately, and willfully

disobeyed a district court’s discovery orders. See F.D.I.C. v. Conner, 20 F.3d 1376, 1382–

83 (5th Cir. 1994).

       As I observed at the outset of this order, I do not routinely issue sanction orders. In

fact, I try to avoid imposing sanctions at all costs. But enough is enough. Disobeying a

district court’s discovery order is conduct that must be stopped. I am hopeful that this

order, and the accompanying sanctions, will put an end to such disgraceful conduct. It is

my sincere wish that Plaintiff’s counsel will pursue the highest ideals of our noble

profession, and never find themselves in this position again.

       Accordingly, I order the following:

       (1)    Based on the legal authority set forth above, I issue a $1,000 sanction
              against Plaintiff’s counsel Anthony Akins Pusch and Chi-Hung David
              Nguyen. Plaintiff’s counsel shall deliver a $1,000 check to the Clerk

                                              6
Case 3:19-cv-00194 Document 20 Filed on 10/14/20 in TXSD Page 7 of 7




       of the Court by 5 pm on Monday, October 19, 2020. Once payment
       has been made, Plaintiff’s counsel should immediately file a letter
       with the Court stating that the payment has been made.

 (2)   Plaintiff will fully answer Kroger’s Second Set of Interrogatories by
       5 pm on Thursday, October 15, 2020. All objections have been
       waived. The interrogatory responses shall be properly verified. A
       courtesy copy of the interrogatory responses must be emailed to my
       case manager, William Bostic (william_bostic@txs.uscourts.gov).

 (3)   Plaintiff will fully answer Interrogatory No. 7 (and thus identify her
       medical providers from the last 10 years) by 5 pm on Thursday,
       October 15, 2020. A courtesy copy of the interrogatory responses
       must be emailed to my case manager, William Bostic.

 (4)   If Plaintiff fails to comply with paragraphs 3 or 4 above, I will impose
       a sanction of $500 for each day (including weekends) that complete
       discovery responses are not provided.

 (5)   Because it is apparent to me that there is a total and complete lack of
       communication between counsel, I ORDER counsel to exchange cell
       phone numbers and communicate directly with each other. To be
       clear, the lawyers in this case—not office staff—should talk to each
       other about any outstanding discovery, scheduling, trial, and/or
       settlement issues.


 SIGNED on this ____ day of October 2020



                                      ________________________________
                                            ANDREW M. EDISON
                                     UNITED STATES MAGISTRATE JUDGE




                                      7
